CHILTON, J.
I dissent from the opinion of the majority of the court. The motion, which is in the nature of a declaration, avers that Hullum endorsed the note to the Bank, thus vesting it with the legal title; that the note was duly protested for non-payment and notice of protest given to Hullum as endorser, whereby he became liable, &c. It turns out in proof that the Bank never acquired the title from him; that he endorsed his name upon the paper after the Bank acquired it, and after it had been protested, and that it has never been protested since Hullum signed his name upon it. Here then is an utter incongruity between the facts alleged and the facts proved, and if the plaintiff recovers, it must be without proof of a single averment in the declaration. But, to cure this variance, it is insisted that Hullum agreed with the other parties to the bill, he would be liable as an endorser. It is a sufficient answer to this, that no such agreement is avered, and consequently it could not *810be made the foundation of a recovery. It does seem to me, that, to sustain the recovery against Hulium upon the averments ia this case, is to strike down the rule which requires a correspondence between the allegations anil the proof.